O’BRIEN, Chief Justice,
concurring and dissenting.
I join in the majority opinion to the extent that it affirms the orders of the Commonwealth Court. I dissent from the section of the majority opinion which reverses the Commonwealth Court order sustaining appellees’ preliminary objection on sovereign immunity grounds. I remain convinced that, under Article I, Section 11 of the Pennsylvania Constitution, the doctrine of absolute sovereign immunity was part of the common law of this Commonwealth until Act 152 limited the scope of the doctrine.